DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 12/23/2020, none of the claims were amended nor cancelled, and no claims were newly introduced. Accordingly claims 1-3 are currently pending in the application.
The nonstatutory double patenting rejection was overcome by the approval of the terminal disclaimer filed by applicant on 12/23/2020.
Allowable Subject Matter
Claims 1-3 are allowed over prior art of record.
Most relevant prior art of record is Sibbald (US 6498857 B1) hereinafter Sibbald.
Regarding claim 1, Sibbald teaches A method of rendering input audio including at least one audio object and associated metadata (“A method of synthesizing an audio signal” in Abstract and (“The present invention comprises a means of 3D-sound synthesis” in Col. 4, Lines 7-8) including at least one audio object (“virtual sound source” in Abstract and “sound emitting object in Col. 4, lines 13), Sibbald does not specifically disclose the method further comprising wherein the metadata includes audio object size metadata and audio object position metadata corresponding to the at least one audio object, the method comprising: determining a plurality of virtual audio objects based on the audio object size metadata and the audio object position metadata corresponding to the at least one audio object; for each virtual audio object of the plurality of virtual audio objects, determining a location of the corresponding virtual audio object; for each virtual audio object of the plurality of virtual audio objects, determining at least one gain of the corresponding virtual audio object, wherein each gain of the corresponding virtual object is based an object audio metadata gain corresponding to the at least one 
The following is the reason for allowance of claim 1:
Sibbald alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises wherein the metadata includes audio object size metadata and audio object position metadata corresponding to the at least one audio object, the method comprising: determining a plurality of virtual audio objects based on the audio object size metadata and the audio object position metadata corresponding to the at least one audio object; for each virtual audio object of the plurality of virtual audio objects, determining a location of the corresponding virtual audio object; for each virtual audio object of the plurality of virtual audio objects, determining at least one gain of the corresponding virtual audio object, wherein each gain of the corresponding virtual object is based an object audio metadata gain corresponding to the at least one audio object; rendering the audio object to one or more speaker feeds, wherein the audio object is rendered based on the corresponding locations and gains of at least some of the plurality of virtual audio objects;
Therefore claim is allowed for the limitations above in combination with all the other limitations of claim 1.
Regarding claim 2, claim is allowed for being the apparatus comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 3, claim is allowed for its dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654